Citation Nr: 1643453	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  06-37 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for spina bifida occulta with L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for spina bifida occulta with L5-S1 radiculopathy. 

In July 2011, the Veteran testified before a decision review officer (DRO) at the RO.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2012 and June 2015 where it was remanded for further development.

The Board notes that a motion for reconsideration was filed in regarding to the July 2012 Board decision regarding a psychiatric disorder, to include PTSD.  After consultation with the Board's Litigation Support Branch, it was indicated that this motion is unrelated to the above listed issue and the appeal concerning the Veteran's back issue may proceed.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional remand is necessary to ensure that there is a complete record to decide the Veteran's claim on appeal.

In a statement from the Veteran received in October 2013, he requested that records from the Social Security Administration (SSA) be obtained.  He noted that the initial request for his records contained the incorrect social security number.

A review of the claims file demonstrates that SSA records were obtained in 2000 and 2001 in conjunction with a previous service connection claim.  The records indicate that the Veteran was denied benefits for his back and psychiatric disabilities.  While the SSA medical records for the appellant's psychiatric disability were associated with the claims file, SSA medical records for his back disability were not retrieved.

Notwithstanding, in July 2006, the RO requested a copy of the Veteran's SSA records.  The request was made using the incorrect social security number.  However, an additional request was submitted with the correct social security number.  In correspondence received in July 2006, the SSA informed the RO that the records should follow up with the SSA office in Baltimore, Maryland.  There is no indication that the records were requested from the Baltimore office.

As noted, in October 2013, the appellant requested that his SSA records be obtained.  While the evidence does not demonstrate that an additional request for the Veteran's SSA records was made, in correspondence from the SSA received in November 2013, it was noted that the reported social security number did not belong to the Veteran.  

In light of the foregoing, remand is necessary to obtain the outstanding SSA records that are related to his filing for a back disorder with that administration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  Any negative response(s) should be documented and associated with the Veteran's claims file.

2.  Undertake any additional development deemed appropriate.

3.  If any benefit sought on appeal is not granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




